—Order, Supreme Court, New York County (Carol Arber, J.), entered November 8, 1996, unanimously vacated, on the láw, without costs, the proceeding treated as one transferred to this Court pursuant to CPLR 7804 (g), and, upon such transfer and review, the determination of respondent Environmental Control Board, dated August 10, 1994, finding that petitioner had violated various Administrative Code of the City of New York provisions concerning the storage of asbestos-containing waste, confirmed, the petition denied and the proceeding dismissed.
We have reviewed the petition de novo as if it had been properly transferred (see, Matter of Jimenez v Popolizio, 180 AD2d 590), and find that it is supported by substantial evidence. We reject petitioner’s argument that waste cannot be present for storage within the meaning of 16 RCNY 8-02 absent a finding of enough waste to fill a single leak-tight container, it being sufficient for purposes of showing a violation of that regulation that waste was present for more than one working day. We have considered petitioner’s other arguments and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.